VAN ORSDEL, Associate Justice.
This case is analogous to and controlled by the opinion in No. 6633, 66 App.D.C. 134, 85 F.(2d) 300, this day announced.
The only distinction between these cases is that Mary E. Quigley, the mother, opened an account in her own name in the Perpetual Building Association prior to August 21, 1924, and on July 9, 1926, she opened another account in her own name. Prior to her death, on about August 21, 1924, and October 9, 1928, signature cards in respect of the accounts were signed by her with the name Frances Q. Whyte appearing above her signature on one of the cards and below her signature on the other card, so that the signature in respect of both accounts read: “The accounts to be theirs as joint owners, subject to the order of either, and balance at death of either to the survivor.” The same allegation appears in the declaration to the effect that there was no intention on the part of Mary E. Quigley, the mother,' of converting these accounts into one of joint ownership with her daughter Frances Q. Whyte, or of giving the defendant any present or future ownership therein. It is alleged that just prior to the death of Mary E. Quigley the defendant wrongfully withdrew from the Perpetual Building Association the entire balance then remaining in the accounts.
There being nothing to distinguish this case from No. 6633, the judgment is affirmed with costs.